 H & L DISTRIBUTING CO.169H & L Distributing CompanyandSales Drivers, FoodProcessors,Warehousemen and Helpers Union Lo-calNo.952, International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case 21-RM-1588September25, 1973DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNINGAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election approved on April 18, 1973, an elec-tion by secret ballot was conducted on June 5, 1973,under the direction and supervision of the RegionalDirector for Region 21, among the employees in thestipulated unit. At the conclusions of the election, theparties were furnished with a tally of ballots whichshowed that of approximately 10 eligible voters, 10cast ballots, of which 5 were for, and 5 against, thePetitioner. There were no challenged or void ballots.Thereafter, the Union filed timely objections to con-duct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations Series 8, as amended,theRegional Director conducted an investigationand, on July 13, 1973, issued and duly served upon theparties his Report on Objections, in which he recom-mended that objections be overruled and a Certifica-tion of Results of Election be issued. Thereafter, theUnion filed timely exceptions limited solely to theRegional Director's findings and recommendation onObjection 1.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member paneLUpon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 8(c)(1) andSection 2(6) and (7) of the Act.4.The parties agree, and we find, that the followingemployees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All salesmen and merchandisers, excluding allother employees employed by the Employer at itsplace of business at 8405 Artesia, Buena Park,California, including drivers,warehousemen,clerical employers, guards, professional employ-ees and supervisors as defined in the Act.5.The Board has considered the RegionalDirector's report on objections, and the Union's ex-ceptions thereto, and hereby adopts the RegionalDirector's findings and recommendations.' _CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots has not been cast for Sales Drivers, Food Pro-cessors,Warehousemen and Helpers Union LocalNo. 952, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,and that said labor organization is not the exclusiverepresentative of all the employees in the unit hereininvolved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.i In the absence of an exception to the Regional Director's ruling onObjection 2, the Board adopts that rulingproforma With respect to Objec-tion 1, the Regional Director ruled that the Union's inability to obtain anobserver at the election was insufficient ground to empower the Board agentto cast challenges on the Union's behalf, and that his failure to do so wasitself insufficient ground to warrant setting aside the election. We adopt theRegional Director's conclusion,but note there is no evidence that the Union,faced with an inability to obtain its own observer,presented facts to theBoard agent sufficient to give him reason to believe that the prospectivevoters were,in fact, ineligible.Had the Uniondone so, the Board agent wouldnot have been precluded from challenging these individuals and, indeed, mayhave been under a duty to do so.`06NLRB No. 29,